DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Sunil Chacko on 31 August 2022.

The application has been amended as follows: 
Please amend claims 7 and 12.

Regarding claim 7, amend line 2 to claim “when an inner diameter of the blade with respect to the rotational center of the hub is”.

Regarding claim 12, amend line 2 to claim “when an outer diameter of the blade is D with respect to a rotational center of the”.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a washing machine comprising: a cabinet; a drum installed inside the cabinet; and a fan assembly to guide air into the drum, wherein the fan assembly includes: a shroud with an air inlet hole; a hub configured to be rotated by a driving motor; a blade configured to rotate with the hub and air introduced through the air inlet hole; a scroll configured to guide air guided by the blade into the drum and including a partition wall to prevent the air guided by the blade from being re-introduced into the air inlet hole, wherein the blade includes a shroud contact portion in contact with the shroud and a hub contact portion in contact with the hub, and an inflection point is formed between the shroud contact portion and the hub contact portion.
The closest prior art of record is that of U.S. Patent Application Publication No. 20160237613 to Lee et al. (Lee).  Lee teaches a laundry treatment apparatus comprising a cabinet, a drum, a fan assembly, wherein the fan assembly includes: a shroud with an air inlet hole, a hub, and a blade.  Lee does not teach a scroll configured to guide air guided by the blade into the drum and including a partition wall to prevent the air guided by the blade from being re-introduced into the air inlet hole, wherein the blade includes a shroud contact portion in contact with the shroud and a hub contact portion in contact with the hub, and an inflection point is formed between the shroud contact portion and the hub contact portion.
The advantage of the current invention over that of the prior art to Lee is that of the combination of the scroll with partition wall and the blade configured with inflection point thereof, wherein the current invention allows the air to be compressed by the fan assembly in one direction while smoothing out the flow thereof thereby reducing noise and increasing the efficiency to remove moisture from the cabinet thereof.
Since claim 1 is allowed, claims 2-14 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711